SMITH, J.
Action to establish a resulting trust and to quiet title in plaintiff to a quarter section of land in Hanson county. The land was purchased in June, 1886, and title taken in the name of Lucinda Bucknell, plaintiff’s wife, who died in 1891. The defendants, her heirs, are her children and grandchildren by a former marriage. Plaintiff claims that he purchased the land for his own sole use and benefit, paid the consideration therefor, and took title thereto in his wife’s name as a matter of convenience, and without any intention that she should acquire a benficial interest therein. Defendants contend that the land was purchased and the title placed in Lucinda Bucknell as provisions for her as his wife, and that, as her heirs, they became, upon her death, owners in fee of an undivided two-thirds interest in the land, subject only to plaintiff’s right to use and occupy it as a homestead during the remainder of his life. Findings and judgment were in favor of defendants, and plaintiff appeals.
The trial court found that the consideration for the conveyance was $1,000, which was paid by the assumption of a mortgage then on the premises for $2x5, and the payment of $800, proceeds of a loan on plaintiff’.s other land in Hanson county; that the title was intentionally taken in the name of Lucinda Bucknell, his wife, for the purpose of making proper .provision, for her comfort and support. The trial court also found “that plaintiff testified” that certain permanent improvements were placed on the land, but that the evidence does not show the reasonable value of such improvements, nor whether they were made before or after'the death of Lucinda 'Bucknell, nor from what source funds were obtained to pay therefor. The decree of the trial court was based upon these and other findings not material here, and it is plaintiff’s contention that the finding that the land was intended as a provision for plaintiff’s wife is not supported by the evidence. While the deed which conveyed the title to Lucinda Bucknell contained a recital that the consideration was paid' by her, and that she assumed payment of the mortgage outstanding against the land, the undisputed *216evidence shows that the consideration was in fact paid 'by plaintiff.
[1,2] Section 303, Rev. Civ. Code, provides as follows:
“When a transfer of real property is made to one person, and the consideration therefor is paid by or for another, a trust is presumed- to result in favor of the -person by or for whom such payment is made.”
This presumption, however, is not a conclusive legal presumption, and in this case could be rebutted ¡by evidence showing that as a matter of fact plaintiff intended the property to be a provision for the comfort and support of his wife.
“When a disputable presumption -has been -met by proofs and the burden shifted, the conflicting evidence is to be weighed and the verdict rendered, in civil cases, in favor of the party whose proofs have most weight; and in this latter process the presumption of law loses all that it had of mere arbitrary power, and must be regarded only from the standpoint of logit and reason, valued and given effect only as it has evidential character. Primarily, the rebuttable legal presumption affects only the burden of proof; but, if that burden is shifted back upon the party from whom it first lifted it, then the presumption -is of value only as it has probative force — except it be that on the entire case the evi-' dence is equally balanced, in which event the arbitrary power of the presumption of law would settle the issue in favor of the proponent of the presumption.” Jones, the Blue Book of Evidence, vol. 1, p.502, § 104.
[3] Under section 303, Civil Code, when a transfer of real property is shown to have been made to one person and the consideration therefor is shown to have been paid by or for another, such facts standing alone are sufficient to establish a resulting trust in favor of the person paying- the consideration, and to shift the burden of proof upon the party who denies the existence of a trust.
In the case of Bern v. Bern, 4 S. D. 138, 149, 55 N. W. 1102, 1106, this court held that:
“If a man purchase real estate and take the title in the name of a stranger the presumption is that he intends some benefit to himself, and a resulting trust in his favor arises; but, if he take .the conveyance in the name of his wife or child, the presumption *217of a resulting trust is rebutted, and the contrary presumption arises — that the purchase and conveyance were intended to ‘be an advancement to or provision for such wife or child,” citing Pom. Eq. Jur. § 1039; Story’s Eq. Jur. 1204; Perry, Trusts, § 143; Dorman v. Dorman, 187 Ill. 154 [58 N. E. 235] 79 Am. St. Rep. 210. * * * The evidence to countervail the presumption must be ‘equally satisfactory and explicit with the proof required to establish a resulting trust. The circumstances relied on must be convincing, and leave no reasonable doubt as to the intention of the party.’ Read v. Huff, 40 N. J. Eq. 229. In Earnest’s Appeal, 106 Pa. 310, it is said that to establish a resulting trust in favor of the husband, who has purchased real estate and caused it to be deeded to his wife,’ the evidence must be clear, explicit, and unequivocal. The rule is so well established that a citation of authorities in extenso seems unnecessary.”
[4] It follows that when, as in this case, the consideration was paid 'by the husband, and by his direction the title -to the land was vested in the wife, the burden rests upon him to show by satisfactory and explicit proof that he intended to and did cause the title •to become vested in his wife as a trust, and not as a provision for her comfort and support. As is said in Earnest’s Appeal, 106 Pa. 310: .
“Every element essential to the existence or creation of a resulting trust, in any given case, must be clearly shown. This rule grows out of the policy pursued under the statute of frauds, and its enforcement is essential to the secure enjoyment of real property.”
The decisive question of fact in this case is whether the plaintiff intended that the deed should convey the beneficial ownership of the land to his wife. Kjolseth v. Kjolseth, 27 S. D. 80, 129 N. W. 752.
[5] It being conceded that Lucinda Bucknell was plaintiff’s wife, the burden of proof upon this issue was upon appellant. To sustain this issue, he testified, in substance, that he bought the land and paid- for it; that the title was taken in his wife’s name as a mere matter of convenience to him and gave as a reason for placing the title in her name the fact that he 'was in debt to a considerable extent, that he could not pay just then, and he was afraid the parties to whom he was in debt might make him trouble. *218One Foster also testified that he was formerly register of deeds of Hanson county; that some time in the year 1888 plaintiff and his wife came to the office with an instrument to be recorded, and, in a conversation with Mrs. Bucknell as to the ownership of the land in question, she stated that the land belonged to plaintiff, that he paid for it, and that the title had been taken in her name as a matter of convenience. This was, in substance, the entire evidence offered by plaintiff to establish the alleged trust, and, in the absence of any other countervailing testimony in the record, would be wholly insufficient to sustain plaintiff’s contention. But even though plaintiff’s evidence should be held sufficient, standing alone, to sustain a finding in appellant’s favor by the trial court, it is overcome by an overwhelming weight of testimony in behalf of respondents which sustains the finding of the trial court upon the vital issue of intent.
A disinterested witness testified that plaintiff told him “he had two quarters of his own, and he wanted her, his wife, to have something in her own name and title, and that she could have this as hers; that she had been a good wife and done her part in helping to get along and he thought it was her due that she have something in her own right and title, and he wanted her to have this land as her own.” Another witness testified that plaintiff told him he had bought this land for his wife; that she had been a hard worker, and deserved it. Another witness testified that he had heard plaintiff say a gcod man}'- times he had bought this land for his wife, and on one occasion that he had given her the farm, and they were going to move onto1 it. Another witness testified that plaintiff told him he bought the land for his wife, and he thought he could make a living for his wife off of -it. One of Lucinda Bucknell’s sons testified that plaintiff told him, after his mother died, that the land in question was his mother’s; that he had erected a windmill and barn on the land, and .if the heirs would pay him $300, -he would move off; that it was understood between plaintiff and his wife that he should have a life lease of the' land. Another witness testified! that plaintiff told him, in 1902, that he had mortgaged his homestead to .buy the lánd and had bought it for his wife; that it was her farm, but that he had improved it, and the improvements were worth $1,000 to $1,500; that he had always lived on it as his homestead, *219and had a right to live there as long as he lived; and that his attorney had told him the heirs would have to pay him the value of his • improvements. Another witness testified that, in 1888, he purchased from plaintiff a right of way for a proposed railroad across the land, and that, when he offered to pay plaintiff therefor, plaintiff said to pay the money to his wife; that the land belonged to her. A daughter of Lucinda Bucknell testified that, after the death of her mother, plaintiff asked her how she liked the farm he had bought for her mother. Plaintiff denied having made any of these statements, except that he' sometimes, ih a joking way, referred to this land) as belonging to his wife.
The evidence further shows that Lucinda Bucknell was 64 years of age when this land was purchased; that her children by her former marriage were already grown and were supporting themselves, and none of them ever lived with her after her •marriage, nor 'contributed' to her comfort, support, or maintenance. These latter facts must have 'been known to plaintiff, and, we think, would tend to corroborate respondent’s contention, and to sustain the finding of the trial court. A further reference to or discussion of the evidence seems wholly unnecessary.
The order and judgment of the trial court are affirmed.